Citation Nr: 1748214	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-28 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for lumbar strain with spondylolisthesis L5-S1, status post spinal fusion, rated noncompensable prior to October 12, 2012, 10 percent disabling from October 12, 2012 through March 23, 2017, and 20 percent disabling since March 24, 2017.

2.  Entitlement to a higher initial rating for right lower extremity radiculopathy, rated noncompensable prior to July 18, 2016 and 20 percent disabling since that date.

3.  Entitlement to a higher initial rating for left lower extremity radiculopathy, rated noncompensable prior to July 18, 2016 and 20 percent disabling since that date.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to May 1981.

These matters come before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for lumbar strain with spondylolisthesis L5-S1, status post spinal fusion, and assigned an initial noncompensable disability rating, from July 19, 2010.  The Veteran timely appealed the initial rating assigned.

In an October 2013 decision, a Decision Review Officer (DRO) assigned an initial 10 percent disability rating for the service-connected back disability, from October 12, 2012.

In June 2016, the Board remanded the issue of entitlement to a higher initial rating for the service-connected back disability to the agency of original jurisdiction (AOJ) for further development.

In September 2016, the RO granted service connection for left and right sciatic radiculopathy and assigned initial 20 percent disability ratings, both from July 18, 2016.  Although the issues of entitlement to higher initial ratings for the service-connected left and right lower extremity radiculopathy were not specifically addressed in an October 2013 statement of the case, these issues will also be considered by the Board, as indicated above on the title page, as part of the appeal for a higher initial rating for the service-connected back disability.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016) (providing that associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code). 
In April 2017, the Appeals Management Center (AMC) assigned an initial 20 percent disability rating for the service-connected back disability, from March 24, 2017.

In September 2017, the RO recharacterized the service-connected left and right sciatic radiculopathy as left and right lower extremity radiculopathy.  The ratings for these disabilities remained at 20 percent.

As noted in the Board's June 2016 remand, the matter of the Veteran's entitlement to service connection for a bilateral hip disability (to include as secondary to service-connected back disability) was raised in statements received by VA in November 2013 and February 2014.  However, as this matter has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it must again be referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 19.9 (b) (2016).  See also 38 C.F.R. § 3.150 (a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R §§ 3.160 and 20.201 (2016) (requiring that claims and notices of disagreement be filed on standard forms).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2016), pertaining to functional impairment. The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment. Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011). See also Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (finding orthopedic examination inadequate where the examiner declined to provide an estimate of the degree of additional loss of motion due to flare-ups because such would require resort to speculation).

Moreover, the Court has held that the joints involved should be tested for pain on both active and passive motion, in weight bearing and non weight bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

In this case, the Veteran was afforded a VA examination in March 2017 to determine the severity of his service-connected back disability.  The ranges of active motion of the thoracolumbar spine were reported, it was noted that there was objective evidence of pain with forward flexion, extension, and right lateral flexion of the thoracolumbar spine, and it was noted that there was no evidence of pain with weight bearing.  It is unclear from the March 2017 examination report, however, whether the thoracolumbar spine was tested for pain on passive motion or in non weight bearing.  In light of these deficiencies, the Board finds that a new VA examination should be conducted upon remand to assess the severity of the service-connected back disability.

The Board points out that as additional information will be obtained pertaining to the severity of the service-connected bilateral lower extremity radiculopathy during the requested VA back examination, it follows that any Board action on the issues of entitlement to higher initial ratings for left and right lower extremity radiculopathy, at this juncture, would be premature.  Hence, a remand of the radiculopathy issues is also warranted at this time.

Moreover, updated VA treatment records should also be secured upon remand.  In particular, the March 2017 examination report references the reports of a July 2016 neurosurgery consultation at Eglin Air Force Base (Eglin) and back evaluations at Gulf Coast Pain Institute (Gulf Coast) dated in January and February 2017.  The full reports of these examinations are not currently included in the claims file, but the Veteran's VA treatment records dated in July 2016 and January and February 2017 appear to indicate that the reports are available in Vista imaging.  Hence, a remand is also necessary to obtain the full examination reports from Eglin and Gulf Coast and all other updated VA treatment records.  If the Board is in error that the full reports from Eglin and Gulf Coast are not in the claims file, the AOJ should identify where the reports are located in a memorandum to the file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a back disability and a lower extremity neurological disability, to include the dates of any such treatment.

Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a back disability and a lower extremity neurological disability from any sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e) (2016).

2.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:
(a)  the full reports of the July 2016 neurosurgery consultation at Eglin Air Force Base and the back evaluations at Gulf Coast Pain Institute dated in January and February 2017 (see the VA treatment records dated in July 2016 and January and February 2017 which appear to indicate that these reports are available in Vista imaging).  If the Board is in error that the full reports are not in the claims file, the AOJ should indicate the location of the reports in a memorandum to the file. 

(b)  all records from the VA Gulf Coast Veterans Health Care System dated since August 2017;

(c)  all records contained in the Little Rock Vista electronic records system dated since October 2013; and

(d)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to evaluate the severity of his service-connected back disability and associated bilateral lower extremity radiculopathy.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should report all appropriate ranges of motion of the thoracolumbar spine (in degrees) on both active motion and passive motion and in both weight bearing and non weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also specifically answer the following question with respect to all appropriate ranges of motion of the thoracolumbar spine:

What is the extent of any additional limitation of motion of the thoracolumbar spine (in degrees) due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use?

The examiner should report if there is any ankylosis of the thoracolumbar spine.  If ankylosis is present, the examiner should specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner should also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during any 12 month period.

The examiner should also specify any nerves affected by the service-connected back disability and provide an opinion as to the severity of any paralysis, neuritis, or neuralgia.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his back disability.

4.  If a full benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






